Case: 4:19-cv-00548-SRC Doc. #: 99 Filed: 10/08/20 Page: 1 of 2 PageID #: 1127




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

 RAKSHPAL ("BEN") DOGRA,                      )
                                              )
              Plaintiff,                      )
                                              )
        vs.                                   )   Case No. 4:19-cv-00548-SRC
                                              )
 ROBERT GRIFFIN III,                          )
                                              )
              Defendant.                      )

                                   NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Rakshpal “Ben” Dogra, pursuant to Rules 3 and 4 of

the Federal Rules of Appellate Procedure, appeals to the United States Court of Appeals for the

Eighth Circuit from the Judgment entered in this action on September 9, 2020 (Doc. 95), and the

Memorandum and Order granting the Defendant’s Motion for Summary Judgment (Doc. 94) and

the Memorandum and Order deciding choice of law issues (Doc. 79).



 Dated: October 8, 2020                       Respectfully submitted,

                                              DOWD BENNETT LLP

                                              By: /s/ John D. Comerford
                                              John D. Comerford, MO #60164MO
                                              James B. Martin, MO #70219MO
                                              7733 Forsyth Blvd., Suite 1900
                                              St. Louis, MO 63105
                                              Telephone: (314) 889-7300
                                              Facsimile: (314) 863-2111
                                              jcomerford@dowdbennett.com
                                              jbmartin@dowdbennett.com

                                              Attorneys for Plaintiff Rakshpal (“Ben”) Dogra
Case: 4:19-cv-00548-SRC Doc. #: 99 Filed: 10/08/20 Page: 2 of 2 PageID #: 1128




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2020, the foregoing document was filed electronically
with the Clerk of Court and served by operation of the Court’s electronic filing system upon all
counsel of record in this case participating in Electronic Case Filing.

                                                           /s/ John D. Comerford




                                               2
